UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 2, 2013 GREENE COUNTY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-25165 14-1809721 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 302 Main Street, Catskill NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(518) 943-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On November 2, 2013, Greene County Bancorp, Inc. (the “Company”) held its 2013 Annual Meeting of Stockholders.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on September 30, 2013.The final results of the stockholder vote are as follows: 1. The election of directors For Withheld Broker Non-Vote Paul Slutzky David H. Jenkins, DVM Donald E. Gibson 2. The ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2014. For Against Abstain Broker Non-Vote — 3. To consider and act upon a non-binding advisory resolution regarding the compensation of the Company’s named executive officers. For Against Abstain Broker Non-Votes 4. To consider and vote upon an advisory resolution on the frequency at which the Company should include an advisory vote regarding the compensation of the Company’s named executive officers in its proxy statement for shareholder consideration. One Year Two Years Three Years Abstain Broker Non-Vote Item 8.01Other Events On November 2, 2013, the Company utilized a slideshow at its 2013 Annual Meeting of Stockholders. This slideshow discusses the Company’s financial performance and business strategies and is available on the Company’s website, www.tbogc.com, under the links for “Investor Relations” and then “Annual Meeting Presentation.” Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) (c) Not Applicable. Not Applicable. (d) Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GREENE COUNTY BANCORP, INC. November 5, 2013 By: /s/ Donald E. Gibson Donald E. Gibson President and Chief Executive Officer
